DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see Applicants Remarks - pp. 1-2, filed July 28, 2022, with respect to the rejection(s) of claim(s) 1-6 under both 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because the previous primary reference, Sorrentino (US 2016/0221234) being designated as prior art was in error.  However, new grounds of rejection are presented.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeltsch (CH697026A5) from IDS 12/14/2018.
	Note: abstract is from corresponding later reference WO2005002826A1 due to absence in the primary reference. 
Regarding Claim 1, Jeltsch discloses a method for producing injection-molded parts (abs) by a two-component injection- molding technique (paragraphs [0011] , comprising: 
injecting a first material component (Figs 5a, b and c paragraph [0042] in each case, the plastic component – 55 ...was injected first...   ) into a mold cavity of a mold at a first gating point (Figs. 5a, b and c injection point(s) – 1); 
injecting a second material component into the mold cavity at a second gating point (Figs. 5a, b and c paragraph ]0042]  plastic component – 56  injected subsequently) and displacing the first material into peripheral regions of the mold cavity with the second material component – See Figures 5a, b and c below:
			
    PNG
    media_image1.png
    995
    648
    media_image1.png
    Greyscale

wherein, the first material component is acted upon by the second material component and is displaced in a direction of regions of the mold to be filled with the first material component the first material component being displaced into regions of the mold at the wall (See Figures 5a, b and c above where it appears that the second material displaces the first material into regions at the wall). 
wherein the second material component is introduced at least in certain regions as a core material into the regions of the mold to be filled with the first material (paragraph [0015] a core-shell structure is formed only in the region of the rigid zone) and completely into other regions of the mold (paragraph [0015] only one of the plastic components ...is injected .quantities so much that can actually reach and fill the region of the joint zone of  the part ...).

	Regarding Claim 5, Jeltsch discloses the injecting of the first material component and of the second material component takes place simultaneously (paragraphs [0013]-[0014], [0027] [0042] ... co-injection should also be understood...to mean all similar or equivalent processes in which two or more plastic components are injected successively through a nozzle or an injection point.;...however, different plastic components are co-injected at each of the injection points...;...produced by simultaneous injection molding ...in each case). 
 
	Regarding Claim 6, Jeltsch discloses the injecting of the first material component and of the second material component begins simultaneously (paragraphs [0027]  [0042] can be produced in the manner of the bi injection process defined...by simultaneous injection molding of in each case at least one injection point....;.... Figs. 5a-c above referred to as combination of two methods bi injection and co injection...).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeltsch (CH697026A5) from IDS 12/14/2018 as applied to claim 1 above, and further in view of Berg (US 2013/0221527) .
	Regarding Claim 2, Jeltsch discloses all the limitations of claim 1 but does not disclose the injecting of more material that is required. 
	Berg discloses a co-injection molding machine (abstract), where two or more materials can be injected simultaneously, or nearly simultaneously, through one or more gates (paragraph [0014]) and the mold itself may have a single cavity (paragraph [0002]) and which may have one or multiple gates per cavity (paragraph [0002]). 	Moreover, Berg discloses that with the flow of multiple materials through one or more gates, the flow of materials is so configured that a co-injected second material is encapsulated by a first material (paragraph [0014]).
	injecting more material of the first material component (8) than is required for filling the regions of the mold that are to be filled with the first material component (8).
	Berg also teaches the injection of more material of a first material component than is required for filling the regions of the mold that are to be filled with the first material component (paragraph [0014] ...common practice in co-injecting ..begin introducing the firs material slightly ahead of the second material, and additional material so as to prevent the additional materials from penetrating the flow front...;...stop just prior to the mold being completely full....).
	It would have been obvious for one with ordinary skill in the art to have combined Jeltsch with Berg whereby an injection process with two material components would inject more material than is required for the first material component for filling the regions of the mold that are to be filled with the first material component. This would be done because this allows the first material component to completely fill the gate area and fully encapsulate the additional materials (paragraph [0014]).

	Regarding Claim 3, Jeltsch discloses all the limitations of claim 1 but does not disclose that injection continues until the second material component flows into the first material component gating point.  
	Berg further teaches that It is also a common practice in co-injection to stop the flow of additional materials just prior to the mold being completely full, as this allows the first material to completely fill the gate area (paragraph [0014]). 
	
	Regarding Claim 4,  Jeltsch discloses all the limitations of claim 1 but does not disclose that a counter-pressure at the first gating point is increased.
	Berg further discloses that during the injection of the second material component, a counter-pressure at the first gating point is increased (paragraph [0064] ...second period of time is a packing time in which the melt pressure is maintained to ensure that gaps in the mold cavity are back filled. ..is filled from the end of the flow channel back to towards the gate –  inferring that counter-pressure exists on the first gating point during the co-injection process).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742